Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/703,982 filed on 12/05/2019.
Claims 1-12 are currently pending and have been examined.	

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the data analyzer (claims 1-10), method (claim 11), and non-transitory computer-readable storage medium (claim 12) are directed to at least one potentially eligible category of subject matter (machine, process, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps (e.g., generate, determine, determine) that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion), and activities for managing production jobs according to rules (such as for factory production, see pg. 1, lines 9-10 of Spec.), which is reasonably understood as covering fundamental economic principles/practices as well as commercial interactions (since factory production plainly falls under the realm of commerce/business).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below and the additional elements are indicated in plain text:  one or more storage devices; and one or more processors, wherein the one or more storage devices store: a plurality of dispatching rule model sets; and event data in production record data, wherein the event data includes information on events in each of a plurality of processes, wherein an event is that a job to be executed next in a process is selected from jobs waiting to be executed in the process, wherein each of the plurality of dispatching rule model sets is composed of a plurality of dispatching rule models, wherein each dispatching rule model in each dispatching rule model set is configured to anticipate a job to be selected next from waiting jobs in an event in a process associated with the dispatching rule model set, and wherein the one or more processors are configured to: generate anticipation results of a selected event with the plurality of dispatching rule models of the dispatching rule model set associated with the process; determine reliability of the selected event based on whether each of the jobs indicated in the anticipation results is the same as the job actually selected in the selected event shown in the production record data in each of the plurality of processes; and determine whether to include the selected event to training data for generating a new dispatching rule model based on the reliability in each of the plurality of processes
Independent claims 11/12 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited by independent claims 1, 11, and 12 include one or more storage devices; one or more processors, and non-transitory computer-readable storage medium.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited by independent claims 1, 11, and 12 include one or more storage devices; one or more processors, and non-transitory computer-readable storage medium.  These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes a generic computer that may be used to implement the invention (Specification at pg. 6, lines 10-18:  e.g., the production record data analyzer 100 is a single computer)  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 recite the same abstract idea(s) as the independent claims, and when evaluated under Step 2A Prong One are found to recite further details that fall within the scope of the same abstract ideas as discussed above (“Mental Processes” and “Certain methods of organizing human activity”) along with the same generic computing elements recited in independent claim 1, which are insufficient to amount to a practical application or significantly more.  With respect to dependent claim 5, and in particular the additional element of “models…configured with different machine learning schemes,” the user of machine learning is recited at a high level of generality and fails to amount to a technical improvement or integrate the abstract idea into a practical application when considered under Step 2A Prong Two.  Under Step 2B, it is noted that machine learning techniques, models, algorithms and the like are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, the high level involvement of machine learning for the dispatching rule models does not amount to a practical application or add significantly more to the claims.  With respect to the “present [output]” limitations recited in dependent claims 8-10, presenting output via a generic computer amounts, at most, to insignificant extra-solution output activity, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, such extra-solution activity has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. §103 as unpatentable over Parad (US Patent No. 5,369,570) in view of Grindstaff et al. (US 2018/0285691, hereinafter “Grindstaff”).

Claims 1/11/12:  As per claim 1, Parad teaches a production record data analyzer comprising:
one or more storage devices; and one or more processors (col. 4 lines 22-25; col. 13 lines 37-39:  processing unit and memory; embodiment operating on a personal computer),
wherein the one or more storage devices store:
a plurality of dispatching rule model sets (col. 4 lines 18-40; col. 5 lines 25-28; col. 6 lines 11-16; col. 12 lines 11-19; Fig. 5; and claim 10:  e.g., FIG. 5 is a series of graphs illustrating the definition of multiple rule sets for a single schedule, calendar "availability information" to determine the supply event timing and amount, and intervals for demand consolidation; preferred embodiment contemplates multiple rule sets, detail calendars that define availability times and amounts, and precise dependent timing and amounts. This provides detailed short term through summary long term schedules concurrently; multiple sets of rules for future intervals; providing multiple rule sets on a common time horizon creating resource supply events that provide both near horizon details and far horizon summary information); and
event data in production record data (col. 5 lines 25-28; col. 10 line 51- col. 11 line 29; and Figs. 3, 8, 10, and 13-14:  e.g., present invention provides event information and accommodates…multiple sets of rules for future intervals; creation of scheduled events; Fig. 3 illustrates a schedule of events; table 301 contains data describing all events on the time horizon),
wherein the event data includes information on events in each of a plurality of processes (col. 10 line 51- col. 11 line 29; col. 17 lines 41-64; and Figs. 3, 8, 10, and 13-14:  e.g., table 301 contains data describing all events on the time horizon; Events are always ordered in ascending…sequence; Events 806 represent all activity on a continuous time horizon supply event types; demand event types),
wherein an event is that a job to be executed next in a process is selected from jobs waiting to be executed in the process (col. 9 lines 10-14; col. 12 lines 61-64; col. 18 lines 38-47; col. 29 lines 41-63: e.g., Scheduled events or the relationship with any dependent resource, then the impact of any such changes upon dependent resource demands are noted and queued for subsequent processing; When input is available it is processed…In WAIT mode, the input process is suspended until the current time reaches the time stamp of the next transaction; IDENTIFY NEXT…obtains the next action item on the ordered list…determines what should be acted upon next),
wherein each of the plurality of dispatching rule model sets is composed of a plurality of dispatching rule models (col. 4 lines 18-40; col. 5 lines 15-28 col. 6 lines 11-16; col. 12 lines 11-19; Fig. 5; and claim 10:  e.g., FIG. 5 is a series of graphs illustrating the definition of multiple rule sets for a single schedule, calendar "availability information" to determine the supply event timing and amount, and intervals for demand consolidation; preferred embodiment contemplates multiple rule sets, detail calendars that define availability times and amounts, and precise dependent timing and amounts; multiple sets of rules for future intervals; providing multiple rule sets on a common time horizon creating resource supply events that provide both near horizon details and far horizon summary information; pre-complied formulas create parameters used by the scheduling process to precisely model dependent resource amount and timing relationships; wherein Fig. 5 displays an exemplary dispatching rule model set including a plurality of models),
wherein each dispatching rule model in each dispatching rule model set is configured to anticipate a job to be selected next from waiting jobs in an event in a process associated with the dispatching rule model set (col. 9 lines 4-6; col. 11 lines 15-16; col. 18 lines 45-47; col. 28 lines 38-51:  e.g., Time of next anticipated schedule condition change, determines the new time, and maintains the time passage processing tables; For demand events type 305 describes if the demand is anticipated or real, dependent or independent; Schedules generated…are used to create an expected real-time transaction stream; Resource engines create messages providing advance…notices of supply events, rule violations, etc.), and
wherein the one or more processors are configured to:
generate anticipation results of a selected event with the plurality of dispatching rule models of the dispatching rule model set associated with the process (Abstract; col. 2 lines 1-6; col. 9 lines 4-6; col. 11 lines 15-16; col. 18 lines 45-47; col. 28 lines 38-51: e.g., Each action control maintains an ordered list of conditions requiring action, determines the best action in each case, and generates appropriate responses; Relationships and constraints associated with products and processes must be accurately modeled to predict future events accurately. Models can include process yield and probability factors; Time of next anticipated schedule condition change, determines the new time, and maintains the time passage processing tables; For demand events type 305 describes if the demand is anticipated or real, dependent or independent; Schedules generated…are used to create an expected real-time transaction stream; Resource engines create messages providing advance…notices of supply events, rule violations, etc.);
determine reliability of the selected event based on whether each of the jobs indicated in the anticipation results is the same as the job actually selected in the selected event shown in the production record data in each of the plurality of processes (col. 28 lines 38-51:  e.g., create messages providing advance and late notices of supply events, rule violations, etc., but do NOT attempt to describe ALL present and prospective conditions requiring actions. Instead, messages describe problems that have changed the overall condition of a resources schedule. If a resource schedule has no exceptional conditions, but as time passes an anticipated completion of work in process does not happen as scheduled [i.e., selected event is deemed as not reliable since the event did not occur], then the resource engine managing that schedule sends a message to the user's action control stating this fact. As time continues to pass, the severity of this condition may change and another message is sent to replace the previous message, describing the more severe situation; See also, col. 8 lines 45-54:  e.g., Processing adjusts scheduled events in response to changes in requirements, rules, dependency, or status. A preferred embodiment implements a form of cooperative processing instead of asynchronous multi-processing).

Parad does not teach:
determine whether to include the selected event to training data for generating a new (dispatching rule) model based on the reliability in each of the plurality of processes.

Grindstaff teaches:
determine whether to include the selected event to training data for generating a new (dispatching rule) model based on the reliability in each of the plurality of processes (Abstract and paragraphs 20, 41, 73, 82, and 91: e.g., automated assessment of a model includes: training a model to perform a prediction, diagnostic, or classification operation based on a training dataset; deploying the model in production to perform the operation on field data; monitoring signal data associated with the model automatically, the signal data including specific or derived signal data representing characteristics of an ecosystem in which the model is deployed and new observations in incoming field data; monitoring accuracy of the model by applying a statistical tool to a plurality of data points of the signal data; determining whether the signal data represents an unstable process by identifying outlier data points from among the plurality of data points of the signal data; generating an indication that a corrective action should be taken on the model based on a result of the determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parad with Grindstaff because the references are analogous since they are each directed features for features for optimizing production models based on events and observations, which is within Applicant’s field of endeavor of analyzing production record data to optimize a production plan, and because modifying Parad’s dispatching rule modeling by incorporating Grindstaff’s technique for determining whether to include a selected event to training data for generating a new model (i.e., Parad’s dispatching rule model) based on reliability (dispatching rule) model based on the reliability of the model in its application to processes, as claimed, would serve the motivation of tuning/improving the accuracy, efficiency, or predictive performance of Parad’s model sets (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 11 and 12 are directed to a method and non-transitory computer-readable storage medium for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Parad, in view of Grindstaff, teaches a method and non-transitory computer-readable storage medium for performing the limitations discussed above (Parad at col. 4 lines 18-25; col. 13 lines 37-39:  invention comprises methods for continuous prospective scheduling; processing unit and memory; embodiment operating on a personal computer;  See also, Grindstaff at paragraphs 82 and 91:  method for automated assessment of a model; non-transitory computer readable medium storing a program for automated assessment of a model, comprising computer executable instructions stored thereon).  Accordingly, claims 11 and 12 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  With respect to claim 2, Parad teaches a dispatching rule model (as discussed above in the rejection of claim 1, See Parad at col. 4 lines 18-40; col. 5 lines 25-28; col. 6 lines 11-16; col. 12 lines 11-19; Fig. 5; and claim 10), but does not teach create a new…model using the training data.
Grindstaff teaches wherein the one or more processor are configured to create a new model using the training data (paragraphs 71, 80-81, and 89-92:  e.g.,  programmable device 100 may automatically update estimated model 425 by training with new pre-processed data based on new incoming data [wherein the updated model becomes a new model]. Steps in blocks 710-740 may be performed iteratively so that after estimated model 425 is updated and generalized model 430 is redeployed in production after retraining (i.e., retrained and redeployed model; updated model), programmable device 100 may continue automatically monitoring and trending predetermined signals and applying one or more statistical tools to determine and predict outliers and out of control signals of the process based on the updated model (block 750) to continuously monitor accuracy of the updated model;  cause the one or more processors to notify a user to retrain and redeploy the model or create a new model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Parad/Grindstaff by applying Grindstaff technique for creating a new model using training data to Parad’s dispatching rule model, as claimed, in order to serve the motivation of tuning/improving/retraining to improve the accuracy, efficiency, or predictive performance of a previously observed model in response to observations of its performance (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Parad further teaches wherein the production record data shows a start time and a finish time of each job in each of the plurality of processes (col. 11 lines 5-10; col. 26 line 32; and Figs. 3-5:  start and stop date; Events are always ordered in ascending TIME-1 303 sequence. If the event is not instantaneous then TIME-2 304 specifies when the event actually started. The difference between the two times is the duration of the event and is calculated as required), and wherein the one or more processors are configured to: generate the event data from the production record data; and identifying a job selected to be executed next and waiting jobs in each event based on the start times and the finish times of the jobs in generating the event data (col. 5, lines 24-38; col. 17 lines 41-65; and col. 18, lines 38-48; and Figs. 3-5:  provides event information and accommodates diverse resource types, relationships, constraints, and multiple sets of rules for future intervals of time. Heterogeneous resources are preferably scheduled simultaneously in a common process to integrate the management of capacity and materials schedules at multiple levels of detail. A single integrated schedule can contain long term forecasts, actual customer orders, and production schedules; Events 806 represent all activity on a continuous time horizon. Two classes of events, demand and supply, are further divided into event types. Demand events decrease the amount of resource available. Supply events increase the amount of a resource. The timing and amounts of events can be set manually or calculated by a scheduling process that considers all demand events, and rules; Scheduled events or the relationship with any dependent resource, then the impact of any such changes upon dependent resource demands are noted and queued for subsequent processing; When input is available it is processed…In WAIT mode, the input process is suspended until the current time reaches the time stamp of the next transaction). 

Claim 4:  Parad further teaches wherein the one or more processors are configured to create the plurality of dispatching rule model sets using the event data or event data generated from production record data different from the production record data (col. 12 lines 11-19 and claim 10:  preferred embodiment contemplates multiple rule sets, detail calendars that define availability times and amounts, and precise dependent timing and amounts. This provides detailed short term through summary long term schedules concurrently; providing multiple rule sets on a common time horizon creating resource supply events that provide both near horizon details and far horizon summary information).

Claim 5:  Parad teaches a plurality of dispatching rule models (as discussed above in the rejection of claim 1, See Parad at col. 4 lines 18-40; col. 5 lines 25-28’ col. 6 lines 11-16; col. 12 lines 11-19; Fig. 5; and claim 10), but does not teach models configured with different machine learning schemes.
However, Grindstaff further teaches models configured with different machine learning schemes (paragraphs 20, 37-40, and 70-71: The mathematical model may be implemented as a machine or deep learning model that is trained to perform a predetermined operation (e.g., detect malware). The model may be periodically updated by retraining the model with new incoming dataset (learning) in which new observations are made; At block 710, the original model (e.g., generalized model 430) is developed and released to the field. The model may be a machine learning or deep learning model; examples of machine learning algorithms that may be used to train the model may include a naive Bayes Classifier Algorithm, K Means Clustering Algorithm, Support Vector Machine Algorithm, Linear Regression, Logistic Regression, any kind of Neural Network, Random Forests, Decision Trees, Nearest Neighbors, or Gaussian process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Parad/Grindstaff by configuring at least some of Parad’s dispatching rule models with different machine learning schemes, as taught by Grindstaff, in order to serve the motivation of tuning/improving/retraining to improve the accuracy, efficiency, or predictive performance of a previously observed model in response to observations of its performance (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20), and in order to train multiple candidate algorithms in order to find the most suitable classifier or algorithm for the problem to be solved by the model(s) (Grindstaff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Parad teaches a plurality of dispatching rule models (as discussed above in the rejection of claim 1, See Parad at col. 4 lines 18-40; col. 5 lines 25-28’ col. 6 lines 11-16; col. 12 lines 11-19; Fig. 5; and claim 10), but does not teach the models are trained by different datasets.
However, Grindstaff further teaches models are trained by different datasets (paragraphs 20-21 and 39-40:  model may be periodically updated by retraining the model with new incoming dataset (learning) in which new observations are made. However, due to changes to environmental factors of an ecosystem in which the model operates or changes to the incoming dataset due to filtering or new observations (e.g., new malware), accuracy and efficiency of the model may deteriorate over time After pre-processing, programmable device 100 may enable (in hardware, software, or both) splitting known data 405 into training dataset 410, validation dataset 415, and test dataset 420, in order to evaluate the model to estimate the quality of its pattern generalization for data the model has not been trained on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Parad/Grindstaff by training Parad’s dispatching rule models with different data sets, as taught by Grindstaff, in order to serve the motivation of tuning/improving/retraining to improve the accuracy, efficiency, or predictive performance of a previously observed model in response to observations of its performance (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20), and in order to evaluate the model to estimate the quality of its pattern generalization for data the model has not been trained on (Grindstaff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Parad does not teach the limitation of claim 7.
However, Grindstaff further teaches wherein the different datasets are datasets in isolated different periods in production records (paragraphs 20-21, 38-41, and 71:  model may be periodically updated by retraining the model with new incoming dataset (learning) in which new observations are made. However, due to changes to environmental factors of an ecosystem in which the model operates or changes to the incoming dataset due to filtering or new observations (e.g., new malware), accuracy and efficiency of the model may deteriorate over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Parad/Grindstaff by performing the training with datasets isolated in different periods in production records, as taught by Grindstaff, in order to serve the motivation of tuning/improving/retraining to improve the accuracy, efficiency, or predictive performance of a previously observed model in response to observations of its performance (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20), and in order to use an updated dataset to  improve accuracy based on an updated configuration of the ecosystem (Grindstaff at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:  Parad further teaches wherein the one or more processors are configured to present information on anticipation results by the dispatching rule model set for a designated process with an output device (Figs. 10, 14, and 16:  displaying anticipated results, e.g., date/time, events, etc., derived from a rule set, such as the rule set depicted in Fig. 5).

Claim 9:  Parad further teaches wherein the one or more processors are configured to present relations between reliability of event and number of events in the production record data with an output device (col. 23 lines 36-43 and Figs. 10 and 15-16: e.g., A preferred embodiment of the resource engine balancing component part in FIG. 6 uses a time transform method illustrated in FIG. 15, FIG. 16, FIG. 17 and FIG. 18, is a simple and fast method to accurately determine lead-time as a function of quantity (amount)).

Claim 10:  Parad further teaches wherein the one or more processors are configured to: present relations between a record of a designated event and anticipation results of the designated event by the plurality of dispatching rule models associated with the designated event with an output device (Figs. 10, 14, and 16:  displaying anticipated results, e.g., date/time, events, etc., derived from a rule set, such as the rule set depicted in Fig. 5), but does not teach receive amendment to the training data through an input device.
However, Grindstaff further teaches receive amendment to the training data through an input device (paragraph 71 and Fig. 3:  programmable device 100 may notify the user that the model needs to be updated. The user may then retrain and redeploy estimated model 425 using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem 300 indicating an updated configuration of ecosystem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Parad/Grindstaff by amending the training data through an input device, as taught by Grindstaff, in order to serve the motivation of tuning/improving/retraining to improve the accuracy, efficiency, or predictive performance of a previously observed model in response to observations of its performance (Parad at col. 2, lines 2-3; See also, Grindstaff at paragraphs 3 and 20), and in order to use an updated dataset to  improve accuracy based on an updated configuration of the ecosystem (Grindstaff at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al. (US Patent No. 5,155,679): discloses features for set-up optimization for flexible manufacturing systems with emphasis on the ordering of jobs having sequence-dependent set-up times.
Chacon (US Patent No. 6,889,178):  discloses a production scheduling and simulation system to automatically generate future dispatch schedules for a manufacturing system to perform.
Paolo Priore, David de la Fuente, Javier Puente, José Parreño. A comparison of machine-learning algorithms for dynamic scheduling of flexible manufacturing systems. Engineering Applications of Artificial Intelligence, Volume 19, Issue 3, 2006, Pages 247-255:  discloses the application of machine learning techniques for manufacturing job scheduling.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/26/2022